Citation Nr: 0315468	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  02-14 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for migraine headaches, 
claimed as secondary to service-connected residuals of a 
total abdominal hysterectomy, with bilateral salpingo-
oophorectomy and lysis pelvic adhesions.

(Eleven additional issues, which are also on appeal and will 
be identified in the single paragraph that is found on pages 
two and three of the Introduction section of this decision, 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to April 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO), which denied the veteran's claim for 
service connection for migraine headaches.

The veteran, a resident of the State of Alabama, testified at 
a Travel Board Hearing that was chaired by the undersigned in 
Montgomery, Alabama, in February 2002.  A transcript of that 
hearing has been made part of her record.

The veteran is hereby notified that the Board is undertaking 
additional development of the following eleven issues, which 
have reached appellate status:  (1) entitlement to service 
connection for hypertension, claimed as secondary to service-
connected residuals of a total abdominal hysterectomy, with 
bilateral salpingo-oophorectomy and lysis pelvic adhesions; 
(2) entitlement to service connection for osteoarthritis of 
the lumbar spine, on a direct basis and as secondary to 
service-connected bilateral knee disabilities; (3) 
entitlement to service connection for osteoarthritis of the 
cervical spine, on a direct basis and as secondary to 
service-connected bilateral knee disabilities; (4) 
entitlement to service connection for a psychiatric 
disability, to include depression and anxiety, claimed as 
secondary to service-connected disabilities, to include 
residuals of a total abdominal hysterectomy, with bilateral 
salpingo-oophorectomy and lysis pelvic adhesions; (5) 
entitlement to service connection for fibrocystic breast 
disease; (6) entitlement to service connection for chronic 
residuals of right inguinal hernia repairs, claimed as 
secondary to service-connected residuals of a total abdominal 
hysterectomy, with bilateral salpingo-oophorectomy and lysis 
pelvic adhesions; (7) entitlement to service connection for 
chronic residuals of umbilical hernia repairs, claimed as 
secondary to service-connected residuals of a total abdominal 
hysterectomy, with bilateral salpingo-oophorectomy and lysis 
pelvic adhesions; (8) entitlement to service connection for 
interstitial cystitis and cystitis diverticulum; (9) 
entitlement to service connection for ovarian remnant 
syndrome, with endometrioma; (10) entitlement to service 
connection for a disability of the sigmoid colon, claimed as 
secondary to service-connected abdominal wall adhesions, 
post-operative; and (11) entitlement to an initial schedular 
rating in excess of zero percent for osteopenia, on appeal 
from an original grant of service connection.

The additional development on the above eleven issues is 
being undertaken pursuant to the authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  See 38 C.F.R. § 20.903.  After giving the 
requisite notice and reviewing the veteran's response to the 
notice, if any, the Board will prepare a separate decision 
addressing these issues.

Regarding the issue listed above as issue number 10, which 
has been developed and adjudicated as a service connection 
issue, it appears that the veteran may also be claiming 
entitlement to disability compensation benefits for 
additional disability to her sigmoid colon secondary to VA 
surgery and/or other medical treatment, under the provisions 
of 38 U.S.C.A. § 1151.  The Board has not acquired 
jurisdiction over this claim, as the RO has yet to adjudicate 
it.  Thus, that particular claim is hereby referred back to 
the RO for appropriate action and development.

Recently filed statements from the veteran suggest her intent 
to file a claim for service connection for female sexual 
arousal disorder (claimed as "impotence"), and a claim for 
a total rating based on individual unemployability due to 
service-connected disabilities.  She also appears to believe 
that earlier effective dates may be warranted for various 
grants of service connection and/or increased ratings.  These 
are all new claims that are hereby referred back to the RO 
for appropriate action.

Finally, the veteran is hereby advised that the Board is 
cognizant of the existence of the following eight additional 
claims, for which she has filed timely notices of 
disagreement, but which will be addressed later by the Board, 
for procedural reasons:  (1) entitlement to service 
connection for a disability claimed to be manifested by 
hormonal imbalance; (2) entitlement to service connection for 
fibromyalgia; (3) entitlement to a schedular rating in excess 
of 50 percent for residuals of a total abdominal 
hysterectomy, with bilateral salpingo-oophorectomy and lysis 
pelvic adhesions, to include the issue of whether a separate 
rating is warranted for lysis pelvic adhesions; (4) 
entitlement to a schedular rating in excess of 30 percent for 
chondromalacia of the left knee; (5) entitlement to an 
initial schedular rating in excess of 30 percent for 
abdominal wall adhesions, post-operative, with irritable 
bowel syndrome, on appeal from an original grant of service 
connection; (6) entitlement to an initial schedular rating in 
excess of 20 percent for reflex sympathetic dystrophy with 
atrophy of the quadriceps muscles of the left leg, on appeal 
from an original grant of service connection; (7) entitlement 
to a schedular rating in excess of 10 percent for 
chondromalacia of the right knee; and (8) entitlement to an 
initial rating in excess of 10 percent for abdominal and 
pubic scars, to include whether separate ratings are 
warranted.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim of entitlement to service connection for migraine 
headaches, claimed as secondary to service-connected 
residuals of a total abdominal hysterectomy, with bilateral 
salpingo-oophorectomy and lysis pelvic adhesions, has been 
obtained and developed by the agency of original 
jurisdiction.

2.  Resolving any reasonable doubt in favor of the veteran, 
her migraine headaches are shown to be proximately due to the 
veteran's service-connected residuals of a total abdominal 
hysterectomy, with bilateral salpingo-oophorectomy and lysis 
pelvic adhesions.


CONCLUSION OF LAW

Service connection for migraine headaches, claimed as 
secondary to service-connected residuals of a total abdominal 
hysterectomy, with bilateral salpingo-oophorectomy and lysis 
pelvic adhesions, is warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations pertaining to VA's re-defined duties 
to assist and notify

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the Veterans Claims Assistance 
Act of 2000 (hereinafter, "the VCAA"), which is currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2002), and is applicable to the claim on appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  It is also noted, at 
the outset, that the final rule implementing the VCAA, which 
is also applicable to this appeal, was published on August 
29, 2001.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)(2002).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the claim listed on the first 
page of this decision.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In particular, the Board 
notes that the RO has made all reasonable attempts to secure 
all the medical records identified by the veteran as 
pertinent to her claim, has scheduled the veteran for the 
Travel Board Hearing that she had requested, and has 
specifically advised her of the enactment of the VCAA, and of 
VA's re-defined duties to assist and notify under the VCAA.  
In this regard, a VA Form 119, Report of Contact, dated in 
March 2001, indicates that the veteran was informed, via 
telephone, of the provisions of the VCAA, and that the 
veteran replied that she did not have any additional evidence 
to submit and did not wish the RO to request any additional 
evidence.  Also of record is a letter dated in September 
2001, which reflects the RO's full compliance, in writing, 
with its duty to keep the veteran informed and notify her of 
what evidence she needed to establish entitlement to the VA 
benefits sought, of when and where she needed to send that 
information or evidence, and of what specific steps had been 
taken by the RO to assist her with her claim.  In that 
letter, the veteran was also given a toll-free number to 
contact VA if she had any questions or needed additional 
assistance.

Having been advised of her duty to do so, the veteran has not 
provided any additional information or evidence, nor 
identified any additional pertinent evidence that may be 
available but not yet part of the record.  Thus, no 
additional assistance to the veteran regarding the issue 
listed on the first page of this decision is necessary under 
the VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to her case.  In the circumstances of this case, a 
remand or a request for further development of this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Factual background and legal analysis

The veteran, a nurse by profession, is seeking service 
connection for her migraine headaches, which she believes are 
proximately due to her hypertension, which is a nonservice-
connected disability at this time.  She is, however, service-
connected for the residuals of a total abdominal 
hysterectomy, with bilateral salpingo-oophorectomy and lysis 
pelvic adhesions, which is currently rated as 50 percent 
disabling, and from which her private gynecologist has 
recently opined her migraine headaches stem.  In particular, 
it is noted that Dr. C. P. P., a private gynecologist with 
offices in Birmingham, Alabama, opined, in a January 2002 
statement, as follows:

[The veteran] remains under my continuous 
care for residuals from her surgery 
performed on August 9, 2001.  She has 
since been treated for prostrating 
migraine headaches, which I am certain 
stems from her completed hysterectomy and 
menopausal symptoms.  She continues to 
complain of migraine headaches which 
causes her to be absent from work ... .  
She describes her headaches as sensory 
altering, blurredness of vision, 
nauseating and requiring her to lay down 
in a dark quiet room for hours at a time.  
She reported these headaches are 
occurring on a daily basis.  I do not 
believe that her headaches are related to 
her episodes of elevated blood pressure.  
... .

A more recent statement from Dr. C. P. P., dated in August 
2002, reveals that the veteran reported daily migraine 
headaches, which she believed interfered with her ability to 
function normally without having to take medications, which 
only provided little to no relief.

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304 (2002); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  Service connection may also be granted for 
any disease or injury diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

Service connection may be granted as well for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2002). 

It is VA's policy to administer the law under a broad 
interpretation and resolve reasonable doubt in favor of a 
claimant whenever there is an approximate balance of the 
positive and negative evidence which does not satisfactorily 
prove or disprove his or her claim.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

In the present case, a physician has specifically linked the 
veteran's migraine headaches to her service-connected 
residuals of a total abdominal hysterectomy, with bilateral 
salpingo-oophorectomy and lysis pelvic adhesions.  There is 
no competent evidence in the record contradicting this 
medical opinion.  Therefore, resolving reasonable doubt in 
favor of the veteran, the Board concludes that service 
connection for migraine headaches, claimed as secondary to 
service-connected residuals of a total abdominal 
hysterectomy, with bilateral salpingo-oophorectomy and lysis 
pelvic adhesions, is warranted.


ORDER

Service connection for migraine headaches, claimed as 
secondary to service-connected residuals of a total abdominal 
hysterectomy, with bilateral salpingo-oophorectomy and lysis 
pelvic adhesions, is granted.



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

